Title: To James Madison from DeWitt Clinton, 30 July 1804
From: Clinton, DeWitt
To: Madison, James



SirN.Y. 30 July 1804.
Absence from the City prevented an earlier answer to your favor of the 9th. I now enclose with great pleasure the documents requested.
From a paper of this morning it appears that an American Brig from Bourdeaux was taken by the Cambrian on Thursday last off the hook and ordered into Halifax and that six passengers were recently impressed in another Vessel by the same Frigate. I enclose you the paper with marks as referances—And I will endeavor to obtain authentic statements & shall transmit them as soon as possible. With my best acknowledgments for your obliging communications, I am &c.
